Judgement, Supreme Court, New York County (Joan A. Madden, J.), entered January 12, 2009, denying the petition to set aside respondent cooperative corporation’s riser policy as violative of paragraph 18 (a) of the proprietary lease and to obtain reimbursement of the costs of an assessment imposed pursuant thereto, and dismissing this proceeding as time-barred, unanimously affirmed, with costs.
This proceeding was untimely commenced under CELR article 78, having been commenced more than four months after respondents’ determination became final and binding upon petitioner. Concur—Gonzalez, EJ., Tom, Mazzarelli, Andrias and Saxe, JJ.